Name: Commission Regulation (EEC) No 3603/90 of 13 December 1990 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: economic policy;  plant product;  distributive trades;  consumption;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 14. 12. 90 Official Journal of the European Communities No L 350/57 COMMISSION REGULATION (EEC) No 3603/90 of 13 December 1990 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by- Regulation (EEC) No 3499/90 (2), and in particular Article 27 (3) thereof, Whereas oil seeds may be stored outside the precincts of the establishment where the production takes place ; whereas it is permissible to identify such products in external stores provided the store in question is suitable for control purposes and has been previously approved by the Member State in question ; whereas the use of stores which can also be used as a means of transport may give rise to control difficulties ; whereas it should be specified that only fixed structures should be approved as external stores ; whereas only stores which meet this criterion should be approved from the start of the 1990/91 marke ­ ting year ; Whereas the glucosinolate content of 'Double Zero' colza or rape seed is specified but the moisture level at which this should be recorded is not specified ; whereas this moisture level should be the same as that specified for standard quality colza or rape seed ; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 Article 2 of Commission Regulation (EEC) No 2681 /83 (3) is hereby amended as follows : 1 . paragraph 1 (b) reads as follows : '(b) any warehousing unit outside such precincts located in the territory of the Member State where the production establishment is situated (but excluding any unit in which oil seeds may also be transported) in which the stored oil seeds can be properly controlled and which has been approved in advance by the authority responsible for that control.' ; 2. in paragraph 4 the following is added to the end of the first and second sentences : '(expressed at a moisture content of 9 %).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 2) OJ No L 338 , 5. 12. 1990, p. 1 . (3) OJ No L 266, 28 . 9 . 1983, p. 1 .